Amendment to

GenVec, Inc. 2011 Omnibus Incentive Plan

 

 

The GenVec, Inc. 2011 Omnibus Incentive Plan (the “Plan”) is hereby amended as
follows:

 

1.Section 4.1 of the Plan is hereby amended in its entirety to read as follows:

 

Subject to adjustment as provided under the Plan, the total number of shares of
Stock that are available for Awards under the Plan shall be equal to the sum of
(i) nine hundred forty thousand (940,000) shares of Stock, (ii) the number of
shares of Stock available for awards under the Prior Plan as of the Effective
Date and (iii) the number of shares of Stock subject to awards outstanding under
the Prior Plan as of the Effective Date which thereafter (a) terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
shares of Stock, (b) are settled in cash in lieu of such shares of Stock or (c)
are exchanged for the Committee’s permission, before the issuance of such shares
of Stock, for compensatory awards not involving shares of Stock. Such shares of
Stock may be authorized and unissued shares or treasury shares or any
combination of the foregoing, as may be determined from time to time by the
Board or by the Committee. Any of the authorized shares of Stock may be used for
any type of Award under the Plan, and any or all of the shares of Stock may be
allocated to Incentive Stock Options.

 

2.Except as amended above, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, GenVec, Inc. has executed this amendment to the Plan, as of
this 11th day of July, 2012.

 

 

GENVEC, INC.

 

 



            By: /s/ Douglas J. Swirsky     Name: Douglas J. Swirsky      Title:
Chief Financial Officer  



 



 

